DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UCHIDA; Yohei (US 20190382697 A1).
Uchida teaches rinse compositions for silicon wafers containing water-soluble polymers having a molecular weight from 1,000 to 3,000,000 (see abstract).
Uchida provides various data points for the molecular weight of this water-soluble polymer in paragraph 73 which includes values falling within the applicant’s claimed range of molecular weights.  Uchida teaches the amount of the water-soluble polymer can range from 0.001-1% of the composition with various other weight percentage taught within this range.

Uchida teaches various anti-septic agents can be included in these composition including the use of hydrogen peroxide (paragraph 88).
Uchida teaches the inclusion of pH regulators in paragraph 82 which include those containing chloride ions.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HARADA; Ken et al. US 20130225464 A1.
Harada teaches semiconductor cleaning liquids for removing chemical mechanical polishing residue.  These compositions contain an organic acid, a sulfonic acid type anionic surfactant, a polymer compound which can be a polyethylene-oxide/polypropylene-oxide type polymer and water (see abstract).
Harada teaches the polymers can have a molecular weight ranging from 5,000 to 50,000 (par 66).  These polymers can be EO/PO type copolymers having various amounts of polyethylene oxide groups and polypropylene oxide type groups.
In paragraph 92, Harada teaches the compositions may contain various other ingredients.  The compositions of Harada can contain water soluble polymers such as polyethylene glycol (par 96), oxidizing agents such as hydrogen peroxide (par 101), and alkanolamines (par 102).  Although the peroxide is not preferred, it is taught to be an optional ingredient.
Harada teaches various amounts of these compounds in paragraph 120 which overlap the require amounts by the instant claims.
In the examples taught by Harada (starting in paragraph 126), some contain a component © which is a water soluble polyethylene glycol having a molecular weight of 6,000 meeting the limitations of formula a-2.



Claim(s) 1-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa, Hiroyuki US 20050282718 A1.
Nakagawa teaches rinsing compositions for silicon wafer containing water-soluble polymers having various functional groups including propylene oxide and ethylene oxide (see abstract).
Nakagawa describes these polymers further in paragraph 15 including the amounts to be used ranging from 0.0001-0.002% of the composition.  In paragraph 19, the molecular weight of the polymers is described to range from 1,000 to as high as 15,000 with various molecular weight described within this range (par 19).
Nakagawa teaches additional ingredients in the composition including the use of alkaline compounds such as amines and alkanolamines such as monoethanolamine.


Conclusion
The remainder of references cited are meant to demonstrate the state-of-the-art in semiconductor cleaning compositions containing short chain polymers and oligomers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761